Electronically Filed
                                                       Supreme Court
                                                       SCWC-11-0000601
                                                       16-JAN-2015
                                                       09:45 AM
                            SCWC-11-0000601


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                          MICHAEL G. SHEEHAN,

                    Petitioner/Plaintiff-Appellant,


                                 vs. 


      COUNTY OF KAUA'I, COUNTY OF KAUAI PLANNING COMMISSION,

                  Respondent/Defendant-Appellee,


                                  and


                         HUI HO'OMALU I KA'AINA,

                    Respondent/Intervenor-Appellee.



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

               (CAAP-11-0000601; CIV. NO. 10-1-0161)


         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


           Petitioner/Plaintiff-Appellant’s Application for Writ


of Certiorari, filed on December 10, 2014, is hereby rejected. 


           DATED:   Honolulu, Hawai'i, January 16, 2015.

Richard E. Wilson                  /s/ Mark E. Recktenwald

for petitioner

                                   /s/ Paula A. Nakayama

David J. Minkin and Troy J.H.

Andrade for respondents            /s/ Sabrina S. McKenna

County of Kaua'i and County

of Kaua'i Planning Commission      /s/ Richard W. Pollack


Harold Bronstein for               /s/ Michael D. Wilson

respondent Hui Ho'omalu I

Ka'aina